Citation Nr: 1760669	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-38 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to re-open a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to re-open a claim of entitlement to service connection for hypertension. 

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for hypertension. 

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to September 2017 rating decision that denied entitlement to special monthly compensation based on loss of use of creative organ, entitlement to service connection for a sleeping condition, bilateral hearing loss, tinnitus, diabetes mellitus, type II, difficulty breathing, erectile dysfunction, hepatitis C, peripheral neuropathy of the bilateral upper and lower extremities, and diabetic retinopathy. As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in March 2017.  A copy of the hearing transcript has been associated with the record.  


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a low back disability was last denied in a February 1997 rating decision.  He did not appeal that decision. 

2. Since the February 1997 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for a low back disability. 

3. The Veteran's claim for entitlement to service connection for hypertension was last denied in a March 2009 rating decision.  He did not appeal that decision.

4. Since the March 2009 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for hypertension.

5.  Resolving all doubt in favor of the Veteran, the Veteran's low back disability is etiologically related to his active duty service.

6.  Resolving all doubt in favor of the Veteran, the Veteran's hypertension is etiologically related to his active duty service. 

CONCLUSIONS OF LAW

1. The February 1997 rating decision denying entitlement to service connection for a low back disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the February 1997 rating decision and the claim for service connection for low back disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3. The March 2009 rating decision denying entitlement to service connection for hypertension is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4. New and material evidence has been received since the March 2009 rating decision and the claim for service connection for hypertension is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

5. The criteria for entitlement to service connection for a low back disability have been met. 38 U.S.C. § 1101, 1131 (2012); 38 C.F.R. § 3.303, 3.304 (2017).

6. The criteria for entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2017). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Veteran's claim for service connection for a low back disability was last denied in a February 1997 rating decision because the RO determined that the Veteran's in-service back pain was temporary and there was no current treatment or diagnosis of a back condition.  He did not appeal that decision and it is now final.  Since then, additional evidence has been received including medical documentation of a current diagnosis of degenerative joint disease (DJD), hearing testimony, and a private nexus opinion.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

The Veteran's claim for service connection for hypertension was last denied in a March 2009 rating decision as the RO determined there was no in-service diagnosis or treatment of hypertension, nor was hypertension diagnosed within a year of discharge.  He did not appeal that decision and it is now final.  Since then, additional evidence has been received, including hearing testimony and a private nexus opinion connecting the Veteran's experiences in service with his current diagnosis of hypertension.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

Service Connection for a Low Back Disability

The Veteran maintains that his current low back disability is related to his active duty service.  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. 3.303 (b) (2017) when a chronic condition, such as arthritis, is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases, including arthritis, may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. 3.307 (a) (3); 3.309(a) (2017).

The Board finds that service connection for a back disability is warranted.  First, the Veteran has a current disability.  He has been diagnosed with lumbosacral osteoarthritis.  See July 2002 VA Treatment Record and June 2017 Private Nexus Opinion.  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran's service treatment records show instances of complaint and treatment for back pain. See STRs.   

The Board acknowledges that there is evidence against the claim. The Veteran essentially asserts that he has experienced back problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced back pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a) (2) (2017); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current back disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed back disability is related to his in-service back injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented complaints and treatment of a back disability while in service (3) his chronic back pain complaints post-service, and (4) his competent and credible history of relevant symptoms during and ever since service discharge shown through his consistent reporting at VA and private medical examinations and at his hearing.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a low back disability has been established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Service Connection for Hypertension

The Veteran maintains that his hypertension should be service-connected as well.  

The Board finds that service connection for hypertension is warranted.  First, the Veteran has a current disability.  His earliest documented diagnosis of hypertension is in 1994.  See July 1994 Private Treatment Record. However, the Veteran testified that he had dealt with hypertension since at least 1970.  See Hearing Transcript. 

Second, there is evidence of an in-service event, disease, or injury.  The Veteran competently and credibly testified that while in service in the flight line warehouse he transported barrels of chemicals of unknown origin.  See Hearing Transcript.  Military personnel records confirm his military operational specialty was that of a Receiving and Shipping Foreman.  See DD Form 214.  As the Veteran's active duty service was during the Vietnam era and defoliants used in Operation Ranch Hand have been identified at harmful and significant levels in military transport aircraft used during that time, the Board finds that there is a high probability that the Veteran was exposed to these agents during service. 

Finally, the evidence is in equipoise regarding whether the Veteran's exposure led to his currently diagnosed hypertension.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a June 2017 private physician opined that it was more likely than not that the Veteran's assignment as a flight line worker in the warehouse led to exposure to the toxic agents contained in Agent Orange and that this exposure in turn resulted in the Veteran's hypertension.  In formulating his opinion, the private physician reviewed the Veteran's service records and post service records and relied on his own expertise and training.  He supported his opinions with a clear and thorough rationale.  The Board also notes that, while hypertension is not listed as a disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e) (2017), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide agent exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicide agents and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in the 2012 update.  This information further bolsters the credibility of the private opinion. Thus, the Board finds that this opinion is of significant probative value and is the most persuasive opinion on whether the Veteran's hypertension is related to service.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension has been established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    



ORDER

The claim of entitlement to service connection for a low back disability is reopened.

The claim of entitlement to service connection for hypertension is reopened.

Service connection for a low back disability is granted.

Service connection for hypertension is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


